Filed 3/24/22 Salas v. Quinn CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----



 TAMARA SALAS,                                                                                 C092741

                    Plaintiff and Respondent,                                   (Super. Ct. No. SCV0045096)

           v.

 CYNTHIA QUINN,

                    Defendant and Appellant.



         Defendant Cynthia Quinn, in propria persona, appeals from a civil harassment
restraining order entered against her. Because the restraining order expired by its terms
on January 20, 2021, no appellate relief can be granted. We therefore dismiss the appeal
as moot.
                             BACKGROUND FACTS AND PROCEDURE
         In June 2020, plaintiff Tamara Salas filed a petition for a civil harassment
restraining order (Code Civ. Proc., § 527.6) against defendant Quinn for harassing
conduct alleged to have occurred over several months beginning in March 2020. Salas
alleged that she was harassed because Quinn believed Salas had an extramarital affair
with Quinn’s then-boyfriend.


                                                             1
       The court held a contested evidentiary hearing on the restraining order on July 20,
2020. At the conclusion of the hearing, the trial court granted the petition and issued a
restraining order using Judicial Council form CH-130. Quinn appealed from the order.
                                      DISCUSSION
       As a rule, an appeal becomes moot when the occurrence of an event makes it
impossible for the appellate court to grant any effective relief. (Newsom v. Superior
Court (2021) 63 Cal.App.5th 1099, 1109; Lincoln Place Tenants Assn. v. City of Los
Angeles (2007) 155 Cal.App.4th 425, 454.) “If relief granted by the trial court is
temporal, and if the relief granted expires before an appeal can be heard, then an appeal
by the adverse party is moot. [Citation.]” (Environmental Charter High School v.
Centinela Valley Union High School Dist. (2004) 122 Cal.App.4th 139, 144.)
       The restraining order that is the subject of this appeal expired, by its own terms, on
January 20, 2021. As a result, the issue raised in this appeal has been rendered moot. An
opinion from this court can have no practical impact and provide no effectual relief.
       At our request, Quinn filed a letter brief addressing why the appeal should not be
dismissed as moot, but she has not presented any reason why we should reach the merits
of this appeal, and we can discern none from the record. Accordingly, we will dismiss
the appeal.
                                      DISPOSITION
       The appeal is dismissed as moot. The parties shall bear their own costs on appeal.


                                                        KRAUSE                , J.

We concur:

      BLEASE                , Acting P. J.


      RENNER                , J.



                                             2